Exhibit 10.1

Execution Copy

 

BNP PARIBAS SECURITIES CORP.

BNP PARIBAS

787 Seventh Avenue

New York, New York 10019

 

THE BANK OF NOVA SCOTIA

250 Vesey Street

New York, New York 10281

CONFIDENTIAL

August 1, 2017

Jacobs Engineering Group Inc.

1999 Bryan Street, Suite 1200

Dallas, Texas 75201

Attention:

Project Charlotte

$1,200,000,000 Senior Unsecured Delayed-Draw Term Loan Facility

Commitment Letter

Ladies & Gentlemen:

You have informed each of BNP Paribas (“BNPP”), BNP Paribas Securities Corp.
(“BNPPSC” and, together with BNPP, “BNP Paribas”) and The Bank of Nova Scotia
(“Scotiabank”, together with BNP Paribas, the “Commitment Parties”, “we” or
“us”) that Jacobs Engineering Group Inc. and its subsidiaries (the “Company” or
“you”) intend to acquire, through a merger (the “Acquisition”), the company you
have identified to us as “Project Charlotte” and its subsidiaries (collectively,
the “Acquired Business”) in a transaction that will result in you owning the
Acquired Business.

You have further informed us that:

(a) you intend the financing for the Acquisition will include a $1,200,000,000
senior unsecured delayed-draw term loan facility (the “Term Loan Facility);

(b) (x) you are party to that certain Amended and Restated Credit Agreement,
dated as of February 7, 2014 (as amended, modified or supplemented from time to
time and in effect as of the date hereof, the “Existing Revolving Credit
Agreement”), among the Company, certain subsidiaries of the Company, the several
lenders from time to time parties thereto, each issuer of letters of credit from
time to time party hereto, and Bank of America, N.A., as administrative agent
and swing line lender and (y) you intend to solicit the approvals required under
the Existing Revolving Credit Agreement for certain consents and amendments
related to the Acquisition (such consents and amendments collectively, the
“Amendment”; the approvals required under the Existing Revolving Credit
Agreement in connection with such Amendment, the “Required Approvals”); and

(c) solely in the event that the Required Approvals are not obtained for any
reason, you intend that financing for the Transaction will also include a new
$1,600,000,000 senior unsecured revolving credit facility (the “New Revolving
Credit Facility”) as described in that certain letter agreement among us and
you, of even date herewith (the “Revolving Credit Facility Commitment Letter”).

Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Summary of Terms and Conditions attached hereto as Annex
A (the “Term Sheet”), the Schedule of Conditions Precedent to the Term Loan
Facility on the Closing Date attached hereto as Annex B

 

1



--------------------------------------------------------------------------------

(“Conditions to Closing Schedule”) and the Schedule of Conditions Precedent to
the Term Loan Facility on the Funding Date attached hereto as Annex C
(“Conditions to Funding Schedule”, and together with the Conditions to Closing
Schedule, the “Conditions Schedules”, and the Term Sheet, the Conditions
Schedules and this letter, collectively, the “Commitment Letter”). The
Acquisition, the Term Loan Facility, the repayment of certain existing
indebtedness of the Acquired Business, the Amendment, or if the Required
Approvals are not obtained for any reason, the New Revolving Credit Facility,
and the payment of related fees and expenses are hereinafter referred to
collectively as the “Transaction”.

 

  1. Engagement, Commitments and Conditions.

Subject to the terms and conditions described in this Commitment Letter and in
the confidential fee letter between you and us of even date herewith (the “Fee
Letter”), we are pleased to confirm the arrangements under which (a) each of
BNPPSC and Scotiabank is exclusively authorized by you to act, and each of
BNPPSC and Scotiabank hereby agree to act, as the joint lead arrangers and joint
bookrunners (in such capacities, the “Lead Arrangers”) for the Term Loan
Facility, (b) BNPP is exclusively authorized by you to act, and BNPP hereby
agrees to act, as the administrative agent (in such capacity, the
“Administrative Agent”) for the Term Loan Facility, (c) the Lead Arrangers will
manage, the syndication of the Term Loan Facility to a syndicate of banks,
financial institutions and other persons that will participate in the Term Loan
Facility and that are reasonably acceptable to us and to you (your consent not
to be unreasonably withheld or delayed) (such banks, financial institutions and
other persons, including BNPP and Scotiabank, the “Lenders”), and (d) each of
BNPP and Scotiabank (in such capacity, the “Initial Lenders”) commits, on a
several but not joint basis, to provide the principal amount of the Term Loan
Facility set forth opposite such Commitment Party’s name on Schedule I attached
hereto (for the avoidance of doubt, in each case, after giving effect to any
original issue discount as contemplated herein or in the Fee Letter).

The commitments of the Initial Lenders hereunder and the undertaking of the Lead
Arrangers to provide the services described herein are subject only to the
satisfaction of each of the conditions precedent set forth in the Conditions
Schedules.

 

  2. Syndication.

The Lead Arrangers intend to commence syndication of the Term Loan Facility
promptly upon your acceptance of this Commitment Letter and the Fee Letter, and
until the earlier of (i) a Successful Syndication and (ii) 60 days after the
Closing Date (the earlier thereof, the “Syndication Date”), you agree to assist,
and use your commercially reasonable efforts to cause the Acquired Business to
assist, the Lead Arrangers in attempting to achieve a Successful Syndication.
Such assistance shall include your using commercially reasonable efforts to
(a) provide the Lead Arrangers with all information reasonably deemed necessary
by the Lead Arrangers to achieve a Successful Syndication, including, but not
limited to, all customary information with respect to the Acquired Business, the
Transaction and the other transactions contemplated hereby, including all
customary financial information and customary projections relating to the
Acquired Business (including financial estimates, budgets, forecasts and other
forward-looking information for the life of the Term Loan Facility, the
“Projections”); (b) assist in the preparation of a customary confidential
information memorandum (the “Confidential Information Memorandum”) and other
customary marketing materials to be used in connection with the syndication of
the Term Loan Facility; (c) ensure that the syndication efforts of the Lead
Arrangers benefit materially from your existing lending relationships and the
existing banking relationships of the Acquired Business; (d) cause direct
contact between your senior management, representatives and advisors (and your
using commercially reasonable efforts to cause direct contact between senior
management, representatives and advisors of the Acquired Business) and the
proposed Lenders and the Lead Arrangers; and (e) host, with the Lead Arrangers,
one or more meetings (including telephonically) of prospective Lenders at times
and locations to be mutually agreed upon (and your using commercially reasonable
efforts to cause senior management of the Acquired Business to be available for
such meetings).

 

 

2



--------------------------------------------------------------------------------

You acknowledge that the Lead Arrangers on your behalf will make available an
information package and presentation to the proposed syndicate of Lenders by
posting the information package and presentation on DebtDomain, SyndTrak,
IntraLinks or another similar electronic system. You also acknowledge that
certain prospective Lenders may be “public side” Lenders (i.e., Lenders that
have personnel that do not wish to receive material non-public information
(within the meaning of the United States federal securities laws) with respect
to you, the Acquired Business, your or its subsidiaries, the respective
securities of any of the foregoing or the Transaction and who may be engaged in
investment and other market-related activities with respect to such entities’
securities). At the reasonable request of the Lead Arrangers, you agree to
assist in the preparation of a version of the information package and
presentation consisting exclusively of information and documentation with
respect to the Acquired Business, the Acquired Business’ securities and the
Transaction that is either (a) information is publicly available, (b) not
material with respect to you, the Acquired Business, your or its respective
subsidiaries, the Transaction or any of your or their respective securities for
purposes of United States federal and state securities laws or (c) of a type
that would be publicly disclosed in connection with any issuance by the Acquired
Business or any of their respective subsidiaries of any debt or equity
securities issued pursuant to a public offering, Rule 144A offering or other
private placement where assisted by a placement agent (all such information and
documentation being “Public Lender Information” and with any information and
documentation that is not Public Lender Information being referred to herein as
“Private Lender Information”). It is understood that in connection with your
assistance described above, customary authorization letters will be included in
any information package and presentation whereby you or the Acquired Business
authorize the distribution of such information to prospective Lenders,
containing a representation by you or the Acquired Business to the Lead
Arrangers that the Public Lender Information does not include information about
the Company, its subsidiaries or its securities other than as described in
clauses (a) through (c) above, and the Public Lender Information will contain
customary language exculpating us, our affiliates, you, the Acquired Business
and your and their affiliates with respect to any liability related to the use
of the contents of such Public Lender Information or any related marketing
material by the recipients thereof in violation of applicable securities laws.
You acknowledge and agree that the following documents may be distributed to
potential Lenders wishing to receive only the Public Lender Information (unless
you promptly notify us otherwise and provided that you have been given a
reasonable opportunity to review such documents): (x) drafts and final
definitive documentation with respect to the Term Loan Facility (excluding, if
applicable, any specifically identified confidential schedules thereof);
(y) administrative materials prepared by the Lead Arrangers for prospective
Lenders (such as a Lender meeting invitation, allocations and funding and
closing memoranda (but excluding any projections)); and (z) notification of
changes in the terms of the Term Loan Facility. You also agree to identify that
portion of any other Information (as defined below) as relating to you or the
Acquired Business (the “Acquired Business Materials”) to be distributed to
“public side” Lenders and that you will clearly and conspicuously mark such
materials “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof. By marking the Acquired Materials
“PUBLIC,” you shall be deemed to have authorized the Lead Arrangers and the
proposed Lenders to treat the Acquired Business Materials as not containing any
information with respect to the Acquired Business Materials or its securities
other than as described in clauses (a) through (c) above. You agree that, unless
expressly identified as Public Lender Information, each document to be
disseminated by the Lead Arrangers to any Lender in connection with the Term
Loan Facility will be deemed to contain Private Lender Information (except with
respect to those documents described in clauses (x), (y) and (z) of the second
preceding sentence).

To ensure an orderly and effective syndication of the Term Loan Facility and the
commitments provided herein, you agree that, after your acceptance hereof but
and until the later of the Closing Date and the Syndication Date, (i) you will
not and will not permit any of your affiliates to, and (ii) you will

 

3



--------------------------------------------------------------------------------

use commercially reasonable efforts to cause the Acquired Business and its
subsidiaries not to syndicate or issue, attempt to syndicate or issue, announce
or authorize the announcement of the syndication or issuance of any offering,
placement or arrangement of any debt securities or syndicated bank financing
(other than (a) indebtedness incurred in the ordinary course of business for
general corporate purposes and consistent with past practices for capital
expenditures and working capital purposes, (b) the Term Loan Facility,
(c) revolving borrowings and letters of credit issued under the Existing
Revolving Credit Agreement or, if applicable, the New Revolving Credit Facility,
in each case, incurred in the ordinary course of business for general corporate
purposes consistent with past practices and (d) indebtedness permitted to be
incurred and/or remain outstanding under the Acquisition Agreement as in effect
on the date hereof, if any (“Permitted Surviving Debt”)) by or on behalf of you,
the Acquired Business, or any of your or the Acquired Business’ subsidiaries,
without the prior written consent of the Lead Arrangers if such debt securities
or syndicated bank financing would have, in the reasonable judgment of the Lead
Arrangers, a detrimental effect upon the primary syndication of the Term Loan
Facility.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication in consultation with you, including decisions as to
the selection of prospective Lenders (which selection shall, for the avoidance
of doubt, be subject to your consent (not to be unreasonably withheld or
delayed)), when commitments will be accepted, and final allocations of the
commitments among the Lenders. You agree that no other agents, co-agents,
arrangers, syndication agents or book managers or bookrunners will be appointed,
no other titles will be awarded and no compensation (other than that expressly
contemplated by the Fee Letter) will be paid in connection with the Term Loan
Facility unless otherwise agreed between the Commitment Parties and you. It is
also understood and agreed that the amount and distribution of the fees among
the Lenders will be at the sole and absolute discretion of the Lead Arrangers.
You and we also agree that BNP Paribas will have “left” placement and Scotiabank
will appear to its immediate right in any and all marketing materials or other
documentation used in connection with the Term Loan Facility.

Notwithstanding any other provision of this Commitment Letter to the contrary
and notwithstanding any syndication, assignment or other transfer by the Initial
Lenders, (a) the Initial Lenders shall not be relieved, released or novated from
its obligations hereunder (including its obligation to fund its applicable
percentage of the Term Loan Facility on the Funding Date) in connection with any
syndication, assignment or other transfer until after the funding of the Term
Loan Facility on the Funding Date, (b) no such syndication, assignment or other
transfer shall become effective with respect to any portion of the Initial
Lenders’ commitments in respect of the Term Loan Facility until the funding of
the Term Loan Facility on the Funding Date, and (c) unless the Company agrees in
writing, the Initial Lenders shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Term Loan
Facility, including all rights with respect to consents, waivers, modifications,
supplements and amendments, until the Funding Date has occurred.

The Commitment Parties hereby acknowledge and agree that the syndication
described in this Section 2 is not a condition to the obligation of the Initial
Lenders to fund the Term Loan Facility.

 

  3. Information.

You hereby represent, warrant that (with respect to information provided by or
relating to the Acquired Business or its respective operations or assets, to
your knowledge) (a) all written factual information and written factual data,
other than (i) the Projections (defined below), estimates, budgets and other
forward-looking information and (ii) information of a general economic or
industry specific nature (such written information and data other than as
described in the immediately preceding clauses (i) and (ii), the “Information”),
that has been or will be made available to the Lead Arrangers or the other
Lenders, directly or indirectly, by you, the sellers of the Acquired Business,
the Acquired Business or by

 

4



--------------------------------------------------------------------------------

any of your or their respective representatives on your behalf in connection
with the transactions contemplated hereby, when taken as a whole after giving
effect to all supplements and updates provided thereto, is or will be, when
furnished, supplemented or updated, correct in all material respects and does
not or will not, when furnished, supplemented or updated, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made (after giving effect to
all supplements and updates provided thereto through the later of the Closing
Date and the Syndication Date) and (b) the Projections, when taken as a whole,
have been, or will be, prepared in good faith based upon assumptions that are
believed by you to be reasonable at the time prepared and at the time the
related Projections are so furnished; it being understood that (i) the
Projections are merely a prediction as to future events and are not to be viewed
as facts, (ii) the Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of you and/or the Acquired
Business, and (iii) no assurance can be given that any particular Projections
will be realized and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results and
such differences may be material. You agree that if, at any time prior to the
later of the Syndication Date and the Closing Date, you become aware that any of
the representations in the preceding sentence would be incorrect in any material
respect if the Information or the Projections were being furnished and such
representations were being made at such time, you will (or, with respect to
Information and Projections concerning the Acquired Business, you will, subject
to any applicable limitations on your rights as set forth in the Acquisition
Agreement, use commercially reasonable efforts to) supplement the Information
and the Projections from time to time until such later date such that (to your
knowledge with respect to the Acquired Business and its subsidiaries) the
representations and warranties will be correct under those circumstances, it
being understood that such supplementation (to the extent made prior to the
Closing Date) shall cure any breach of such representation and warranty. You
understand that in arranging and syndicating the Term Loan Facility, the Lead
Arrangers will be using and relying on the Information and the Projections
without independent verification thereof.

The Commitment Parties hereby acknowledge and agree that the requirement to
provide the information described in this Section 3 is not a condition to the
obligation of the Initial Lenders to fund the Term Loan Facility.

 

  4. Expenses; Indemnification.

Whether or not a definitive financing agreement is entered into, you shall pay
(or cause to be paid) our reasonable out-of-pocket costs and expenses (including
the reasonable fees and expenses of one primary law firm and one local counsel
for each of BNP Paribas and Scotiabank in each reasonably necessary, relevant
and material jurisdiction, professional fees of consultants and other experts,
and syndication and due diligence expenses) incurred before or after the date of
this Commitment Letter arising in connection with the Commitment Letter, the Fee
Letter, the definitive documentation for the Term Loan Facility, the syndication
of the Term Loan Facility and the other transactions contemplated hereby,
whether or not the Term Loan Facility closes, provided that you shall not be
required to pay our legal expenses relating to enforcement of the Company’s
rights under this Commitment Letter or the Fee Letter.

You hereby agree to indemnify and hold harmless the Administrative Agent, the
Commitment Parties and their respective affiliates and each director, officer,
employee, agent, attorney and affiliate thereof (each such person, an
“Indemnified Person”) from and against any losses, claims, damages, liabilities
or other expenses to which an Indemnified Person may become subject, insofar as
such losses, claims, damages, liabilities (or actions or other proceedings
commenced or threatened in respect thereof) or other expenses arise out of or in
any way relate to or result from the Transaction, the Commitment Letter and the
Fee Letter or any other transaction contemplated by the foregoing, and to
reimburse, on

 

5



--------------------------------------------------------------------------------

demand, each Indemnified Person for any reasonable legal or other expenses of
one primary law firm and one local counsel (and, in the case of an actual
conflict of interest, one additional counsel to the affected Indemnified
Persons) in each reasonably necessary, relevant and material jurisdiction, or
other reasonable and documented out-of-pocket expenses incurred in connection
with investigating, defending or participating in any such investigation,
litigation or other proceeding (a “Proceeding”) (whether or not any such
investigation, litigation or other proceeding involves claims made among you,
the Acquired Business, its subsidiaries or any third party (other than any
Indemnified Person), on the one hand, and any such Indemnified Person, on the
other hand, and whether or not any such Indemnified Person is a party to any
Proceeding out of which any such expenses arise); provided, the indemnity
contained herein shall not apply to the extent that it is determined in a final
nonappealable judgment by a court of competent jurisdiction that such losses,
claims, damages, liabilities or other expenses result from (a) the bad faith,
gross negligence or willful misconduct of any Indemnified Person or any material
breach of any Indemnified Person’s obligations hereunder, (b) the material
breach of any Indemnified Person’s obligations under this Commitment Letter, or
(c) disputes arising solely among Indemnified Persons, other than (x) disputes
involving BNP Paribas or Scotiabank solely in each of their respective
capacities as administrative agent, book-runner or lead arranger (as applicable)
for the Term Loan Facility but solely with respect to BNP Paribas or Scotiabank
in such capacity and not to any other Indemnified Person, person or entity
involved therewith and (y) claims not arising out of any act or omission of you,
the Acquired Business or any of your or their respective subsidiaries or
affiliates. You shall not be liable for any settlement of any Proceeding (or
expenses solely in respect of such settlement) effected without your consent
(which consent shall not be unreasonably withheld, delayed or conditioned but in
any event not be required during an event of default under the Credit
Documents), but if settled with your written consent (if required), or if there
is a final judgment against an Indemnified Person in any such Proceeding, you
agree to indemnify and hold harmless each Indemnified Person to the extent and
in the manner set forth above. You shall not, without the prior written consent
of the affected Indemnified Person (which consent shall not be unreasonably
withheld or delayed), effect any settlement of any pending or threatened
Proceeding against such Indemnified Person in respect of which indemnity could
have been sought hereunder by such Indemnified Person unless such settlement
(x) includes an unconditional release of such Indemnified Person from all
liability or claims that are the subject matter of such Proceeding and (y) does
not include any statement as to any admission of fault or culpability. The
obligations to indemnify each Indemnified Person and to pay such legal and other
expenses shall remain effective until the Closing Date, and thereafter the
indemnification and expense reimbursement obligations contained herein shall
automatically terminate and be superseded by those contained in the definitive
documentation for the Term Loan Facility pursuant to which the Company shall be
liable for such indemnification and expense reimbursement obligations as
provided therein. No party hereto shall be liable for any damages arising from
the use by others of the Information or other materials obtained through
internet, DebtDomain, SyndTrak, IntraLinks or similar information transmission
systems in connection with the Term Loan Facility, except to the extent any such
damages are found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of, or material breach of this Commitment Letter or the Fee Letter
by, such person (or its controlled affiliates and controlling persons and their
respective directors, officers, employees, partners, advisors, agents and other
representatives); provided, nothing contained in this sentence shall limit your
indemnification and reimbursement obligations to the extent expressly set forth
herein. No Indemnified Person or any indemnifying person shall be responsible or
liable to any other party or any other person for any indirect, consequential,
punitive or special damages in connection with the Transaction, this Commitment
Letter, the Fee Letter or any other transaction contemplated by the foregoing.
The foregoing provisions of this paragraph shall be in addition to any rights
that any Indemnified Person may have at common law or otherwise.

 

6



--------------------------------------------------------------------------------

  5. Marketing Period.

You will afford us a marketing period of at least 20 consecutive business days
(the “Marketing Period”) following the earlier of (x) launch of the general
syndication of the Term Loan Facility (which launch will be deemed to occur on
the date of the initial meeting (including, telephonically) of the prospective
Lenders) and (y) the delivery by the Borrower to the Lead Arrangers of the
Required Information. “Required Information” will mean the materials required to
be delivered pursuant to clauses (a) and (b) in paragraph 2 hereof.

The Commitment Parties hereby acknowledge and agree that the Marketing Period
described in this Section 5 is not a condition to the obligation of the Initial
Lenders to fund the Term Loan Facility.

 

  6. Confidentiality and Sharing Information.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your affiliates officers, directors, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis, (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding or regulatory review (in each case under this clause (b), you
agree, to the extent permitted by applicable law, to inform us promptly thereof)
or (c) to the extent that such information becomes publicly available other than
by reason of improper disclosure by you; provided that you may disclose this
Commitment Letter and the Fee Letter (but as to the Fee Letter, only to the
extent the Fee Letter has been redacted to delete all of the economic provisions
thereof) (i) to the Acquired Business, its affiliates and their respective
officers, directors, employees, attorneys, accountants, agents and advisors, in
each case who are directly involved in the consideration of this matter and on a
confidential and need-to-know basis, (ii) to any rating agencies, (iii) to
actual or prospective counterparties (or their advisors) to any swap or
derivative transaction relating to you or any of your affiliates or any of their
respective obligations, (iv) after your acceptance of this Commitment Letter and
the Fee Letter, in required filings with the Securities and Exchange Commission
and other applicable regulatory authorities and stock exchanges, (v) in
connection with any action or proceeding relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or the enforcement of any
rights hereunder or thereunder and (vi) as we may permit in writing.

We agree to hold all non-public information regarding you, the Acquired
Business, your and its affiliates and business, identified as such by you and
obtained by us in connection with the transactions contemplated hereby, in
accordance with our respective customary procedures for handling confidential
information of such nature, it being understood and agreed by you that, in any
event, we (a) may make disclosures of such non-public information (i) to our
affiliates and to our and our affiliates’ respective employees, legal counsel,
independent auditors and other experts or agents and advisors or to our current
or prospective financing sources and to other persons authorized by any of us to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this paragraph 6 (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (ii) to any actual or potential assignee, transferee, participant
or securitization party of any rights, benefits, interests and/or obligations
arising out of the Term Loan Facility or to any direct or indirect contractual
counterparties (or the professional advisors thereto) in swap or derivative
transactions related to the Term Loan Facility (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (iii) to (x) any rating agency in connection with rating you,
your subsidiaries or the Term Loan Facility or (y) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Term Loan Facility, (iv) as required or requested by
any regulatory authority purporting to have jurisdiction over any of us or any
of our respective affiliates (including any self-

 

7



--------------------------------------------------------------------------------

regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the applicable Commitment Party shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent lawfully permitted to
do so), (v) to the extent required by order of any court, governmental agency or
representative thereof or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or judicial process (in which case, to
the extent permitted by law, the applicable Commitment Party agrees to inform
you promptly thereof), (vi) in connection with any action or proceeding relating
to this Commitment Letter, the Fee Letter or the transactions contemplated
hereby or the enforcement of any rights hereunder or thereunder, (vii) for
purposes of establishing a “due diligence” defense, (viii) with the consent of
you, or (ix) to the extent such information (x) becomes publicly available other
than as a result of a breach of this paragraph 6, (y) becomes available to us or
any of our respective affiliates on a non-confidential basis from a source other
than you, the Acquired Business, or your or their respective affiliates, or
(z) is independently developed by us or any of our respective affiliates;
(b) after the closing of the Transaction, may disclose the existence of the
Credit Documents and the information about such Credit Documents to market data
collectors and similar services providers to the lending industry (including
without limitation for league table designation purposes) and to service
providers to us or any of our respective affiliates in connection with the
administration and management of such Credit Documents; and (c) after the
closing of the Transaction, we may (at our own expense) place advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web as we
may choose, and circulate similar promotional materials, in the form of a
“tombstone” or otherwise describing the names of you and your affiliates (or any
of them), and the amount, type and closing date with respect to the transactions
contemplated hereby. Our respective obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions
contained in the definitive documentation for the Term Loan Facility upon the
funding of the Term Loan Facility.

You agree, on behalf of yourself and your affiliates, that all information
(including but not limited to the Projections) provided by or on behalf of you
and your affiliates to us in connection with the Term Loan Facility may be
disseminated by or on behalf of us and made available to prospective Lenders who
have agreed to be bound by customary confidentiality undertakings (including,
“click-through” agreements), all in accordance with our and our respective
affiliates’ standard loan syndication practices (whether transmitted
electronically by means of a website, e-mail or otherwise, or made available
orally or in writing, including at prospective Lender or other meetings). You
hereby further authorize us to download copies of your and the Acquired
Business’ logos from their respective websites and post copies thereof on a
DebtDomain, SyndTrak, IntraLinks or similar workspace and use such logos on any
confidential information memoranda, presentations and other marketing materials.

 

  7. Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that any Commitment Party or its affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and us or any of our respective affiliates is intended
to be or has been created in respect of any of the transactions contemplated by
this Commitment Letter, irrespective of whether we or any of our respective
affiliates has advised or is advising you on other matters, (b) the Commitment
Parties, on the one hand, and you, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on the part of any Commitment Party, (c) you are
capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by the Commitment
Letter, (d) you have been advised that each Commitment Party is engaged in a
broad range of transactions that may involve interests that differ from your
interests and that none of the Commitment

 

8



--------------------------------------------------------------------------------

Parties has any obligation to disclose such interests and transactions to you by
virtue of any fiduciary, advisory or agency relationship, and (e) you waive, to
the fullest extent permitted by law, any claims you may have against any
Commitment Party for breach of fiduciary duty or alleged breach of fiduciary
duty and agree that none of the Commitment Parties shall have any liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors. Additionally, you
acknowledge and agree that none of the Commitment Parties is advising you as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. You shall consult with your own advisors concerning such matters
and shall be responsible for making your own independent investigation and
appraisal of the transactions contemplated hereby, and none of the Commitment
Parties shall have any responsibility or liability to you with respect thereto.
Any review by any Commitment Party of the Company, the Acquired Business, the
Transaction, the other transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of such
Commitment Party and shall not be on behalf of you or any of your affiliates.

 

  8. PATRIOT Act Notification.

We hereby notify you that pursuant to the requirements of the USA PATRIOT
Improvement and Reauthorization Act, Title III of Pub. L. 109-177 (signed into
law March 9, 2009) (as amended from time to time, the “PATRIOT Act”), each of us
and each of the Lenders may be required to obtain, verify and record information
that identifies the Company and any other borrowers under the Term Loan
Facility, which information includes the name, address, tax identification
number and other information regarding the Company and such other borrowers that
will allow us and the Lenders to identify the Company and such other borrowers
in accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to us and each Lender.

 

  9. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each of the parties hereto
expressly agrees that the state or federal courts located in New York County,
State of New York shall have exclusive jurisdiction to hear and determine any
claims pertaining to this Commitment Letter and the Fee Letter or any
transaction relating hereto, any other financing related thereto, and any
investigation, litigation or proceeding related to or arising out of any such
matter and hereby submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and hereby waives any objection
which any of them may have based on lack of personal jurisdiction, improper
venue or inconvenient forum, provided, that, notwithstanding the preceding
sentence and the governing law provisions of this Commitment Letter and the Fee
Letter, it is understood and agreed that (a) the interpretation of the
definition of “Company Material Adverse Effect” and whether there shall have
occurred a “Company Material Adverse Effect,” (b) whether the Acquisition has
been consummated in accordance with the terms of the Acquisition Agreement (as
defined in Annex C) and (c) whether the Specified Acquisition Agreement
Representations (as defined in Annex C) are true and correct in all material
respects as of the Funding Date (or, with respect to such representations that
are qualified by materiality, material adverse effect or language of similar
effect are true and correct in all respects as of the Funding Date) and whether
the Company has the right to terminate its obligations, or decline to consummate
the Acquisition, under the Acquisition Agreement as a result of such
representations and warranties failing to be true and correct, shall be
determined in accordance with the laws of the State of Delaware without regard
to conflict of laws principles that may be applicable under conflicts of laws
principles (whether of the State of Delaware or any other jurisdiction). Each of
the parties hereto irrevocably waives any and all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter, the Fee Letter,
the Transaction and the other transactions contemplated hereby and thereby or
the actions of any Commitment Party in the negotiation, performance or
enforcement hereof or thereof.

 

9



--------------------------------------------------------------------------------

  10. Surviving Provisions.

Paragraphs 5-10 hereof shall (except as otherwise therein provided) remain in
full force and effect regardless of whether the Credit Documents are executed
and delivered and notwithstanding the termination of this Commitment Letter or
any commitment or undertaking of the Commitment Parties hereunder. In addition,
in the event the Credit Documents are executed and delivered, the provisions in
paragraph 2 hereof shall survive until the Syndication Date.

 

  11. Assignment; Amendments; Counterparts; Etc.

This Commitment Letter is not assignable by you (other than to affiliates
reasonably acceptable to the Commitment Parties in connection with the
structuring of the Transaction) without our prior written consent and is
intended to be solely for the benefit of the parties hereto and each Indemnified
Person. Any and all obligations of, and services to be provided by, the
Commitment Parties hereunder may be performed and any and all rights of the
Commitment Parties hereunder may be exercised by or through any of its
affiliates or branches. This Commitment Letter and the Fee Letter may not be
amended or waived except by an instrument in writing signed by the Commitment
Parties and you. This Commitment Letter and the Fee Letter may be executed in
counterparts which, when taken together, shall constitute one original. Delivery
of an executed counterpart of this Commitment Letter or the Fee Letter by
telecopier, facsimile or electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among us, you and your affiliates with respect to
the Term Loan Facility and supersedes all prior agreements and understandings,
whether written or oral, relating to the specific matters hereof. Matters that
are not covered or made clear in this Commitment Letter or in the Fee Letter are
subject to mutual agreement of the parties hereto. No party has been authorized
by any Commitment Party to make any oral or written statements that are
inconsistent with this Commitment Letter.

 

  12. Acceptance and Termination.

This Commitment Letter and all commitments and undertakings of the Commitment
Parties hereunder will expire automatically and without further action or notice
and without further obligation to you at 5:00 p.m. (New York City time) on
August 1, 2017 unless you execute this Commitment Letter and the Fee Letter and
return them prior to that time to (i) BNP Paribas at 787 Seventh Avenue, New
York, New York 10019, Attention: Brendan Heneghan and (ii) Scotiabank at 250
Vesey Street, New York, New York 10281, Attention: Michael Grad. Thereafter, all
commitments and undertakings of the Commitment Parties hereunder will expire on
the earliest to occur of (a) August 1, 2018, unless the Closing Date occurs on
or prior thereto, (b) any time after the execution of the Acquisition Agreement
and prior to the consummation of the Transaction, the date of the termination of
the Acquisition Agreement (other than with respect to ongoing indemnities,
confidentiality provisions and similar provisions), and (c) the closing of the
Acquisition without the use of the Term Loan Facility.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Sincerely yours, BNP PARIBAS SECURITIES CORP. By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title: Director By:  

/s/ Karim Remtoula

  Name: Karim Remtoula   Title: Vice President BNP PARIBAS By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title: Director By:  

/s/ Karim Remtoula

  Name: Karim Remtoula   Title: Vice President

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Michael Grad

  Name: Michael Grad   Title: Director

 

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

Agreed and Accepted

this 1st day of August, 2017

 

JACOBS ENGINEERING GROUP INC. By:  

/s/ Kevin C. Berryman

  Name: Kevin C. Berryman  
Title: Executive Vice President and Chief Financial Officer

 

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Initial Lenders

   Commitments  

BNP Paribas

   $ 600,000,000  

The Bank of Nova Scotia

   $ 600,000,000  

Total

   $ 1,200,000,000  



--------------------------------------------------------------------------------

Execution Copy

Annex A

JACOBS ENGINEERING GROUP INC.

$1,200,000,000 Senior Unsecured Delayed-Draw Term Loan Facility

Summary of Terms and Conditions

This Summary of Terms and Conditions describes the principal terms of the Term
Loan Facility referred to in the Commitment Letter of which this Annex A is a
part. All capitalized terms used but not defined herein have the meanings given
to them in the Commitment Letter.

 

Borrower:    Jacobs Engineering Group Inc. (the “Borrower”). Joint Lead
Arrangers and Joint Bookrunners:    BNP Paribas Securities Corp (“BNPPSC”) and
The Bank of Nova Scotia (“Scotiabank”), in their capacities as Joint Lead
Arrangers and Joint Bookrunners (collectively, the “Lead Arrangers”).
Administrative Agent:    BNP Paribas (“BNPP”) in its capacity as administrative
agent (the “Administrative Agent”). Syndication Agent:    To be determined.
Documentation Agent:    To be determined. Lenders:    Such banks, financial
institutions and other lenders (including BNPP and Scotiabank, collectively, the
“Lenders”) selected by the Lead Arrangers. Transaction:    The acquisition (the
“Acquisition”) of “Project Charlotte” and its subsidiaries (the “Acquired
Business”), the Term Loan Facility, the Amendment or, if the Required Approvals
are not obtained, the New Revolving Credit Facility, the repayment of certain
existing indebtedness of the Acquired Business, and the payment of all related
fees and expenses (collectively, the “Transaction”). Closing Date:    The date
on which all conditions listed on the Conditions to Closing Schedule have
occurred (the “Closing Date”). Funding Date:    The date on which the
Acquisition is consummated and the funding of the Term Loan Facility has
occurred (the “Funding Date”), but in any event no later than August 1, 2018
(the “Outside Date”). Term Loan Facility:    $1,200,000,000 senior unsecured
delayed-draw term loan facility (the “Term Loan Facility”, and the commitments
under the Term Loan Facility are referred to herein as the “Commitments”, and
the loans under the Term Loan Facility are referred to herein as the “Term
Loans”).

 

A-1



--------------------------------------------------------------------------------

Incremental Facility:    The Borrower will have the right from time to time, on
one or more occasions, to add one or more incremental term loan facilities
and/or increase the Term Loan Facility (each, a “Incremental Term Loan
Facility”; the loans thereunder, the “Incremental Term Loans”) in an aggregate
principal amount not to exceed $400,000,000, subject to terms and conditions as
are usual and customary for financings of this kind.    No existing Lender will
be required to participate in any Incremental Term Loan Facility without its
consent.    For the avoidance of doubt, references herein to the “Term Loan
Facility” will include the Incremental Term Loan Facility and references to
“Term Loans” will include the Incremental Term Loans. Credit Documents:    The
definitive financing documentation for the Term Loan Facility (the “Credit
Documents”) will contain conditions to borrowing, representations, warranties,
financial, affirmative and negative covenants and events of default, in each
case, with customary exceptions, qualifications, baskets, grace periods and
thresholds to be mutually agreed, as set forth in this Term Sheet and as are
usual and customary for financings of this kind and such other terms as may be
mutually agreed; it being understood and agreed that the terms and conditions of
the Credit Documents will be substantially consistent with the terms and
conditions of the Existing Revolving Credit Agreement, as modified to reflect
the terms of the Amendment (the “Amended Revolving Credit Agreement”).
Purpose/Use of Proceeds:    Proceeds will be used to fund the Transaction.
Availability:    One drawing may be made under the Term Loan Facility on the
Funding Date. If the Term Loans have not been funded on or prior to the earlier
of (a) the date of termination of the Acquisition Agreement in accordance with
its terms and (b) the Outside Date (such earlier date, the “Termination Date”),
the Term Loan Facility shall be permanently cancelled. Maturity:    Three
(3) years after the Funding Date. Interest Rate:   

At the Borrower’s option, the Term Loans will bear interest as follows:

 

•    Adjusted Eurodollar Rate plus the Applicable Margin, or

 

•    Base Rate plus the Applicable Margin.

 

As used herein, the terms “Adjusted Eurodollar Rate” and “Base Rate” will have
meanings customary and appropriate for financings of this type (including with
respect to statutory reserve requirements), and the basis for calculating
accrued interest and the interest periods for Term Loans bearing interest based
upon the Adjusted Eurodollar Rate (“Eurodollar Loans”) will be customary and
appropriate for financings of this type; provided, that the Adjusted Eurodollar
Rate shall be no less than zero. In no event will Term Loans bearing interest
based upon the Base Rate (“Base Rate Loans”) be less than the sum of (a) the
one-

 

A-2



--------------------------------------------------------------------------------

    

month Adjusted Eurodollar Rate (after giving effect to any “floor”) plus (b) the
difference between
the applicable stated margin for Eurodollar Loans and the applicable stated
margin for Base Rate
Loans.

 

As used herein, the term “Applicable Margin”, means the following percentage per
annum, based
upon the following Consolidated Leverage Ratio level:

 

Consolidated Leverage Ratio

   Eurodollar Loans     Base Rate Loans  

£ 1.25:1.00

     1.000 %      0.000 % 

> 1.25:1.00 but < 1.75:1.00

     1.250 %      0.250 % 

³ 1.75:1.00 but < 2.25:1.00

     1.375 %      0.375 % 

³ 2.25:1.00

     1.500 %      0.500 % 

 

    

After the occurrence and during the continuance of a payment or bankruptcy event
of default,
interest on all amounts then outstanding will accrue at a rate equal to (x) the
otherwise applicable
rate (or if no such rate, then by reference to the Base Rate) plus (y) an
additional two percentage
points (2.00%) per annum and will be payable on demand.

 

    

For purposes of determining the Applicable Margin described above and Fees
described below,
Consolidated Leverage Ratio, Consolidated Net Income and Consolidated EBITDA
will be defined
in a manner substantially consistent with the Amendment or, if the Required
Approvals are not able
to be obtained, the New Revolving Credit Facility.

 

Interest Payments:   

Quarterly for Base Rate Loans; except as set forth below, on the last day of
selected interest
periods (which will be one, two, three and six months (or, if available, twelve
months, with the
consent of all affected Lenders), for Eurodollar Loans (and at the end of every
three months, in the
case of interest periods longer than three months); and upon prepayment (to the
extent accrued on
the amount being prepaid), in each case payable in arrears and computed on the
basis of a 360-day
year (365/366 day year with respect to Base Rate Loans).

 

Ticking Fee:    A ticking fee (“Ticking Fee”) shall be payable to each Lender on
the Ticking Fee Payment Date
(as defined below) in an amount equal to (x) 0.100% per annum, times (y) the
undrawn portion of
the Term Loan Facility, with step-ups to (a) 0.150% per annum based on a
Consolidated Leverage
Ratio of greater than 1.25:1.00, but less than 1.75:1.00, (b) 0.200% per annum
based on a
Consolidated Leverage Ratio of equal to or greater than 1.75:1.00, but less than
2.25:1.00 and (c)
0.250% per annum based on a Consolidated Leverage Ratio of 2.25:1.00 or greater.
The Ticking
Fee will be computed on the basis of a

 

A-3



--------------------------------------------------------------------------------

   360-day year and actual days elapsed and will accrue from and including
September 30, 2017 until the earlier of (x) the Funding Date and (y) the
Termination Date (the “Ticking Fee Payment Date”). Other Fees:    See separate
confidential Fee Letter. Amortization:    Payable at maturity (no required
amortization). Voluntary Prepayments:    The Term Loan Facility may be prepaid
in whole or in part without premium or penalty, but subject to payment of
breakage costs for Eurodollar Loans prepaid other than on the last day of the
related interest periods. Representations and Warranties:    The Credit
Documents will contain such representations and warranties by the Borrower and
its subsidiaries as are usual and customary for financings of this kind (but
with customary exceptions, qualifications and baskets to be agreed) and shall be
substantially consistent with, and in any event no more burdensome on the
Borrower, than the representations and warranties in the Amended Revolving
Credit Agreement. Financial Definitions:    See Annex D for the definitions of
Consolidated Net Income and Consolidated EBITDA. Financial Covenants:    The
Credit Documents will contain the following financial covenants (the “Financial
Covenants”):    Consolidated Leverage Ratio: Substantially consistent with the
Existing Revolving Credit Agreement, except the level of the Consolidated
Leverage Ratio test shall be modified as follows:   

a.      with respect to any fiscal quarter ending on or prior to the one year
anniversary of the Closing Date, 3.25:1.00; and

  

b.      thereafter, 3.00:1.00;

   provided that, at the request of the Borrower following a material Permitted
Acquisition (other than the Acquisition), such level shall be increased to
3.50:1.00 for a period of twelve months (“Elevated Compliance Period”); provided
further, that the Consolidated Leverage Ratio shall be brought within the
3.00:1:00 level required by the Consolidated Leverage Ratio test for one full
fiscal quarter period prior to any subsequent Elevated Compliance Period.   
Consolidated Net Worth: The Borrower will not permit Consolidated Net Worth (to
be defined in a manner consistent with the Amended Revolving Credit Agreement)
at any time to be less than the sum of (a) $2,650,000,000, (b) an amount equal
to 50% of the Consolidated Net Income (as defined in Annex D)earned after
September 30, 2011 (with

 

A-4



--------------------------------------------------------------------------------

   no deduction for a net loss in any such fiscal year), and (c) an amount equal
to 100% of the aggregate increases in shareholders’ equity of the Borrower and
its subsidiaries after September 30, 2011, by reason of the issuance and sale of
capital stock or other equity interests of the Borrower or any subsidiary (other
than issuances to the Borrower or a wholly-owned subsidiary and other than
proceeds received from any issue of new shares of the Borrower’s or its
subsidiaries’ common stock in connection with an employee stock option plan),
including upon any conversion of debt securities of the Borrower into such
capital stock or other equity interests, less any decreases in shareholders’
equity of the Borrower after September 30, 2011, by reason of any repurchase of
shares of capital stock of the Borrower (x) that are intended to be used to
satisfy the Borrower’s or a subsidiary’s obligations under an employee stock or
option plan, or (y) in an aggregate number that does not exceed the number of
shares issued for that purpose in the six months prior to any such repurchase.
Affirmative Covenants:    The Credit Documents will contain such affirmative
covenants of the Borrower and subsidiaries as are usual and customary for
financings of this kind (but with customary exceptions, qualifications and
baskets to be agreed), and shall be substantially consistent with, and in any
event no more burdensome on the Borrower, than the affirmative covenants in the
Amended Revolving Credit Agreement. Negative Covenants:    The Credit Documents
will contain such negative covenants of the Borrower and its subsidiaries as are
usual and customary for financings of this kind (but with customary exceptions,
qualifications and baskets to be agreed), and shall be substantially consistent
with, and in any event no more burdensome on the Borrower, than the negative
covenants in the Amended Revolving Credit Agreement. Events of Default:    The
Credit Documents will contain such events of default (with customary exceptions,
materiality, notice and grace provisions and other qualifications to be agreed)
as are usual and customary for financings of this kind, and shall be
substantially consistent with, and in any event no more burdensome on the
Borrower, than the events of default in the Amended Revolving Credit Agreement.
Conditions Precedent to the Closing Date:    The conditions to the closing of
the Term Loan Facility on the Closing Date will be subject only to those
conditions listed in the Conditions to Closing Schedule. Conditions Precedent to
the Funding Date:    The conditions to the funding of the Term Loan Facility on
the Funding Date will be subject only to those conditions listed in the
Conditions to Funding Schedule. Assignments and Participations:    The Lenders
may assign all or, in amounts to be mutually agreed, any part of their
respective shares of the Term Loan Facility to their affiliates or one or more
banks, financial institutions or other persons (but not to any natural person)
that are “eligible assignees” (to be defined in the Credit Documents) which are
acceptable to the

 

A-5



--------------------------------------------------------------------------------

   Administrative Agent and the Borrower, each such consent not to be
unreasonably withheld or delayed; provided such consent of the Administrative
Agent shall not be required if such assignment is made to another Lender or an
affiliate or approved fund of a Lender; provided further, (x) no consent of the
Borrower will be required (a) if such assignment is made to another Lender or an
affiliate or approved fund of a Lender or (b) after the occurrence and during
the continuance of an event of default, and (y) the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof. Upon such assignment, such affiliate, bank, financial
institution or entity will become a Lender for all purposes under the Credit
Documents. Assignments made to another Lender or an affiliate or approved fund
of a Lender will not be subject to the above minimum assignment amount
requirements. Assignor will pay a $3,500 fee to the Administrative Agent upon
each assignment.    The Lenders will be permitted to sell participations in the
Term Loans and Commitments without restriction. Voting rights of participants
will be limited to matters in respect of (a) any increase in Commitments of such
participant, (b) any reduction of principal, interest (but not default interest)
or fees payable to such participant, and (c) any extension of final maturity or
scheduled amortization of the Term Loans or Commitments in which such
participant participates. Amendments and Waivers:    Amendments and waivers of
the provisions of the Credit Documents will require the approval of Lenders
holding Commitments or Term Loans (as applicable) representing more than 50% of
the aggregate Term Loans outstanding under the Term Loan Facility (the “Required
Lenders”); provided, (a) the consent of each Lender directly affected thereby
will be required with respect to (a) any increase in Commitment amounts, (b) any
reduction of principal, interest (other than default interest) or fees, (c) any
extension of scheduled payments of any Term Loans (including at final maturity)
or times for payment of interest or fees and (d) any modification to the pro
rata sharing or payment provisions or the voting percentages.    In addition, if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature in the Credit
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision without any further action or consent of any other party
with notice given to Lenders of any such amendment; provided further, that the
Administrative Agent may, upon reasonable notice to the Borrower, amend the
Credit Documents without the consent of any other party to implement the “market
flex” provisions of the Fee Letter. Taxes; Yield Protection; “EU Bail-In”:   
The Credit Documents will provide that all payments are to be made free and
clear of any taxes, imposts, assessments, withholdings or other deductions
whatsoever, subject in each case to customary exceptions.

 

A-6



--------------------------------------------------------------------------------

  

The Borrower will indemnify the Lenders against customary Eurodollar Rate
breakage costs as well as all increased costs of capital resulting from reserve
requirements or otherwise imposed, in each case subject to customary increased
costs, capital adequacy and similar provisions to the extent not taken into
account in the calculation of the Base Rate or Adjusted Eurodollar Rate.

 

The Credit Documents will include customary “EU Bail-In” provisions.

Non-Consenting and Defaulting Lenders:    The Credit Documents will include
customary provisions for (a) replacing non-consenting Lenders in connection with
amendments and waivers, and (b) addressing “defaulting” Lenders (which shall
include a Lender becoming subject to an “EU Bail-In Action”), including, without
limitation, the suspension of voting rights and rights to receive certain fees,
and the termination or assignment of the Term Loans of defaulting Lenders.
Indemnity and Expenses:    The Credit Documents will provide that the
Administrative Agent, the Lead Arrangers, and the Lenders (and their affiliates
and their respective officers, directors, employees, agents, advisors and other
representatives) (each, an “indemnified person”) will be indemnified for and
held harmless against, any losses, claims, damages, liabilities or expenses (but
limited, in the case of legal fees and expenses, to the reasonable and
out-of-pocket fees, disbursements and other charges of one counsel to all
indemnified persons taken as a whole and, solely in the case of a conflict of
interest, one additional counsel to all affected indemnified persons taken as a
whole, and, if reasonably necessary, one local counsel in each relevant material
jurisdiction to all indemnified persons) incurred in respect of the Term Loan
Facility or the use or the proposed use of proceeds thereof, except to the
extent arising from the gross negligence, bad faith or willful misconduct of, or
breach of the Credit Documents by, such indemnified person, in each case as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or any dispute solely among the indemnified persons (other than any
claims against an indemnified person in its capacity as the Administrative Agent
or a Lead Arranger) and not arising out of any act or omission of the Borrower
or any of its subsidiaries.    In addition, the Borrower will pay on demand
(a) all reasonable out-of- pocket expenses of the Lead Arrangers, the
Administrative Agent and Lenders (but limited, in the case of legal fees and
expenses, to the reasonable and out-of-pocket fees, disbursements and other
charges of one counsel to all such persons taken as a whole and, if reasonably
necessary, one local counsel in each relevant material jurisdiction to all such
persons) in connection with the syndication of the Term Loan Facility, the
preparation and administration of the Credit Documents and amendments,
modifications and waivers thereto, and (b) all out-of- pocket expenses of the
Lead Arrangers, the Administrative Agent and the Lenders (but limited, in the
case of legal fees and expenses, to the reasonable and out-of-pocket fees,
disbursements and other charges of one counsel to all such persons taken as a
whole and, solely in the case

 

A-7



--------------------------------------------------------------------------------

   of a conflict of interest, one additional counsel to all affected persons
taken as a whole, and, if reasonably necessary, one local counsel in each
relevant material jurisdiction to all such persons) in connection with the
enforcement of the Credit Documents or protection of rights thereunder.
Governing Law and Forum:    New York. Counsel to Lead Arrangers and
Administrative Agent:    Winston & Strawn LLP.

 

A-8



--------------------------------------------------------------------------------

Annex B

Schedule of Conditions Precedent to the Term Loan Facility on the Closing Date

This Schedule of Conditions Precedent to the Term Loan Facility sets forth the
conditions to closing the Term Loan Facility on the Closing Date and is the
Conditions to Closing Schedule referred to in the Commitment Letter of which
this Annex B is a part. Certain capitalized terms used herein are defined in the
Commitment Letter, the Summary of Terms and Conditions attached thereto as Annex
A and the Conditions to Funding Schedule attached thereto as Annex C.

 

1. Representations and Warranties. Each of the representations and warranties
made by Borrower set forth in the Credit Documents relating to (a) existence,
qualification and power (as to the execution, delivery and performance of the
applicable Credit Documents); (b) authorization (as to the execution, delivery,
and performance of the applicable Credit Documents); (c) binding effect and
enforceability of the Credit Documents; (d) no conflicts of the Credit Documents
with charter documents or applicable law; (e) margin regulations and Investment
Company Act, (f) use of proceeds not violating OFAC, PATRIOT ACT or FCPA;
(g) solvency; (h) status of the Term Loan Facility as senior debt and (i) no
payment, financial covenants (tested on a standalone (non-pro-forma) basis and
without giving effect to the Acquisition or any indebtedness incurred in
connection with the Acquisition) or bankruptcy Event of Default; (the “Specified
Representations”) shall be true and correct in all material respects as of the
Closing Date (provided any such representations that are qualified by
materiality, material adverse effect or language of similar effect shall be true
and correct in all respects as of the Closing Date).

 

2. Credit Documents. The Borrower and all other relevant parties will have
executed and delivered the applicable Credit Documents.

 

3. Financial Information. The Lead Arrangers will have received (a) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower as of the last day of and for the three
most recently completed fiscal years ended at least 90 days prior to the Closing
Date, and the Lead Arrangers hereby acknowledge receipt of such financial
statements for the 2016 fiscal year of the Borrower; (b) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower as of the last day of and for each subsequent fiscal
quarter (other than the fourth fiscal quarter of the fiscal year of the Acquired
Business) ended at least 45 days prior to the Closing Date, and the Lead
Arrangers hereby acknowledge receipt of such financial statements for the fiscal
quarter ending on March 31, 2017; (c) pro forma balance sheet and income
statements of the Borrower as of and for the twelve-month period ending on the
last day of the most recently completed four fiscal quarter period for which
financial statements have been delivered pursuant to this paragraph, prepared
after giving effect to the Transaction as if the Transaction had occurred as of
such date (in the case of the balance sheet) or at the beginning of such period
(in the case of such statement of income); and (d) financial projections
prepared by the Borrower and its subsidiaries on an annual basis thereafter to
and including 2017, 2018, 2019 and 2020, which financial projections are in form
and substance reasonably satisfactory to the Lead Arrangers, and the Lead
Arrangers hereby acknowledge receipt of financial projections which satisfy the
requirements of this paragraph 3(d).

 

4. Fees and Expenses. All fees and expenses related to the Transaction payable
to the Lead Arrangers, the Administrative Agent, the Lenders and third party
service providers that are specifically required to be paid on the Closing Date
by the Term Sheet and under the Commitment Letter and the Fee Letter shall have
been paid.

 

B-1



--------------------------------------------------------------------------------

5. Closing Deliverables. The Borrower will have delivered the following:
(a) customary evidence of authorization of the Credit Documents; (b) customary
officer’s certificates; (c) good standing certificates (to the extent
applicable) in the jurisdiction of organization of the Borrower; (d) a customary
solvency certificate on a consolidated basis from the chief financial officer of
the Borrower; and (e) customary legal opinions. So long as requested by the
Administrative Agents at least ten business days prior to the Closing Date, the
Administrative Agent will have received, no later than five business days prior
to the Closing Date, all documentation and other information reasonably
necessary for reasonably satisfactory compliance with applicable know your
customer and anti-money laundering rules and regulations and the PATRIOT Act.

 

B-2



--------------------------------------------------------------------------------

Annex C

Schedule of Conditions Precedent to the Term Loan Facility on the Funding Date

This Schedule of Conditions Precedent to the Term Loan Facility sets forth the
conditions to funding the Term Loan Facility on the Funding Date and is the
Conditions to Funding Schedule referred to in the Commitment Letter of which
this Annex C is a part. Certain capitalized terms used herein are defined in the
Commitment Letter, the Summary of Terms and Conditions attached thereto as Annex
A and the Conditions to Closing Schedule attached thereto as Annex B.

 

1. Concurrent Transactions. Concurrent with or prior to the funding of the Term
Loan Facility on the Funding Date, the following will occur:

(a) Either (x) the Required Approvals shall have been obtained and the lenders
constituting the applicable “Required Lenders” under the Existing Revolving
Credit Agreement and each other party to the Revolving Credit Facility Amendment
shall have executed and delivered the Revolving Credit Facility Amendment on
terms (and subject to conditions) consistent with the Revolving Credit Facility
Commitment Letter and as otherwise required by the consenting lenders thereunder
and otherwise reasonably satisfactory to the Commitment Parties or (y) the
Borrower and each other party to the New Revolving Credit Facility shall have
executed and delivered the New Revolving Credit Facility Documentation on terms
consistent with the Revolving Credit Facility Commitment Letter and otherwise
reasonably satisfactory to the Commitment Parties.

(b) The Acquisition will have been consummated in accordance with the terms of
the Agreement and Plan of Merger dated as of the date of the Commitment Letter
among the Borrower, the Charlotte entity specified therein and the other parties
thereto (as amended, supplemented, or otherwise modified in accordance with this
paragraph 2(b), the “Acquisition Agreement”), which will be in form and
substance reasonably satisfactory to the Lead Arrangers (and the Lead Arrangers
hereby acknowledge that the Acquisition Agreement delivered to them as of
August 1, 2017 is satisfactory), and all conditions precedent for the Borrower
to the consummation of the Acquisition, as set forth in the Acquisition
Agreement, will have been satisfied in all material respects without any waiver,
amendment, supplement or other modification that is materially adverse to the
Lenders unless the Lead Arrangers will have consented thereto; provided that
(x) any change in the definition of “Company Material Adverse Effect” (as
defined in the Acquisition Agreement) and (y) any materially adverse
modifications to any of the following provisions contained in Sections 7.3, 8.9,
8.12 and 8.15 of the Acquisition Agreement that relate to the Administrative
Agent’s or any Lender’s liability, jurisdiction, or status as a third party
beneficiary under the Acquisition Agreement, in each case, shall be deemed to be
materially adverse to the interest of the Lenders.

 

2. Representations and Warranties.

(a) Each of the Specified Representations shall be true and correct in all
material respects as of the Funding Date (provided any such representations that
are qualified by materiality, material adverse effect or language of similar
effect shall be true and correct in all respects as of the Funding Date).

(b) Each of the representations and warranties made by the Acquired Business in
the Acquisition Agreement as are material to the interests of the Lenders (the
“Specified Acquisition Agreement Representations”) shall be true and correct in
all material

 

C-1



--------------------------------------------------------------------------------

respects as of the Funding Date (provided any such representations that are
qualified by materiality, material adverse effect or language of similar effect
shall be true and correct in all respects as of the Funding Date), but only to
the extent that Borrower has the right to terminate its obligations, or decline
to consummate the Acquisition, under the Acquisition Agreement as a result of
such representations and warranties failing to be true and correct.

 

3. No Material Adverse Change. Since the date of the Acquisition Agreement,
there has not occurred any change, event, development, condition, occurrence or
effect or state of facts that has had a Company Material Adverse Effect (as
defined in the Acquisition Agreement).

 

4. Financial Information. The Lead Arrangers will have received (a) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Acquired Business as of the last day of and for the
three most recently completed fiscal years ended at least 90 days prior to the
Funding Date, and the Lead Arrangers hereby acknowledge receipt of such
financial statements for the 2014, 2015, and 2016 fiscal years of the Acquired
Business; and (b) unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Acquired Business as of
the last day of and for each subsequent fiscal quarter (other than the fourth
fiscal quarter of the fiscal year of the Acquired Business) ended at least 45
days prior to the Funding Date, and the Lead Arrangers hereby acknowledge
receipt of such financial statements for the fiscal quarter ending on March 31,
2017;

 

5. Fees and Expenses. All fees and expenses related to the Transaction payable
to the Lead Arrangers, the Administrative Agent, the Lenders and third party
service providers that are specifically required to be paid on the Funding Date
by the Term Sheet and under the Commitment Letter and the Fee Letter shall have
been paid.

 

6. Funding Deliverables. The Administrative Agent shall have received an
executed notice of borrowing for the funding of the Term Loan Facility and
reasonably satisfactory confirmation of arrangements for the repayment of and
release of liens with respect to all existing third-party indebtedness for
borrowed money of the Borrowers and the Acquired Business (except for Permitted
Surviving Debt).

 

7. Funding Date. The Funding Date will have occurred on or prior to the
Termination Date.

 

C-2



--------------------------------------------------------------------------------

Annex D

Consolidated Net Income and Consolidated EBITDA Definitions

“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Subsidiaries as determined in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount determined for the
Company and its Subsidiaries on a consolidated basis equal to:

(a) Consolidated Net Income for such period, plus,

(b) the following to the extent deducted in calculating such Consolidated Net
Income, the sum, without duplication, of amounts for:

 

  i. Consolidated Interest Charges,

 

  ii. the provision for Federal, state, local and foreign income taxes payable
by the Company and its Subsidiaries,

 

  iii. depreciation and amortization,

 

  iv. any extraordinary, unusual, infrequent or non-recurring losses,

 

  v. any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses in an amount not to
exceed (i) with respect to any four-fiscal quarter period the last day of which
is on or prior to the first anniversary of the consummation of the Charlotte
Acquisition (x) $200,000,000 in the aggregate in respect of any such cash costs,
charges, accruals, reserves or expenses attributable to Company and its
Subsidiaries (other than the Acquired Business) and (y) $200,000,000 in the
aggregate in respect any such cash costs, charges, accruals, reserves or
expenses attributable to the Acquired Business, and (ii) with respect to any
four-fiscal quarter period the last day of which is after the first anniversary
of the consummation of the Charlotte Acquisition, the greater of (x) 10% of
Consolidated EBITDA (calculated prior to giving effect to any adjustment
pursuant to this clause) and (y) $100,000,000, in the aggregate in respect any
such cash costs, charges, accruals, reserves or expenses attributable to the
Company and its Subsidiaries (including the Acquired Business), provided that,
in calculating the amount of cash costs, charges, accruals, reserves or expenses
attributable to the Company and its Subsidiaries (including the Acquired
Business) for purposes of this clause (b)(v)(ii), any amount of cash costs,
charges, accruals, reserves or expenses attributable to the Company and its
Subsidiaries (including the Acquired Business) included pursuant to clause
(b)(v)(i)(x) or (y) above during such four fiscal quarter period shall count
towards the limit described in this clause (b)(v)(ii),

 

  vi. fees and expenses in connection with the Acquisition and the related
transactions contemplated by the Acquisition Agreement (including fees and
expenses related to Amendment No. 1 and the entry into the Term Loan Credit
Agreement),

 

D-1



--------------------------------------------------------------------------------

  vii. fees and expenses incurred during such period in connection with any
proposed or actual equity issuance or any proposed or actual issuance or
incurrence of any Indebtedness, or any proposed or actual Acquisitions,
Investments or Dispositions, including any financing fees and any merger and
acquisition fees,

 

  viii. any losses during such period resulting from the sale or Disposition of
any assets of, or the discontinuation of any operations of, in each case, the
Company or any Subsidiary,

 

  ix. non-cash charges and expenses that are either (a) related to stock option
awards or other equity compensation, (b) in connection with any Acquisition,
Investment or Disposition or (c) impairment charges,

 

  x. any other non-cash charges or expenses (provided, that any cash payment
made with respect to any such non-cash charge shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made), and

 

  xi. any cash or non-cash charges related to project losses in an aggregate
amount not to exceed $50,000,000 for the twelve month period following the
consummation of the Charlotte Acquisition, minus,

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, any extraordinary, unusual, infrequent or non-recurring
gains for such period,

provided, however, that if there has occurred a Permitted Acquisition,
Investment or Disposition during the relevant period, Consolidated EBITDA shall
be calculated, at the option of the Company, on a pro forma basis after giving
effect to such Permitted Acquisition, Investment or Disposition as if such
Permitted Acquisition, Investment or Disposition occurred on the first day of
such period, and

provided, further, that Consolidated EBITDA may, at the option of the Company,
be further adjusted for any pro forma adjustments that are made in accordance
with the SEC pro forma reporting rules under the Securities Exchange Act of
1934.

 

D-2